Case 1:21-cv-21702-BB Document1 Entered on FLSD Docket 05/04/2021 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DADE DIVISION

DOUGLAS LONGHINI, Individually,
Plaintiff,
VS. : Case No.:

SUNSHINE GASOLINE DISTRIBUTORS,
INC., a Florida Corporation,

Defendant(s). :
/

 

COMPLAINT
(Injunctive Relief Demanded)

Plaintiff, Douglas Longhini, Individually, and on behalf of all other mobility impaired
individuals similarly situated, (sometimes referred to as “Plaintiff’), hereby sues the Defendant,
Sunshine Gasoline Distributors, Inc., a Florida Corporation, (sometimes referred to as
“Defendant”), for injunctive relief, attorney’s fees, litigation expenses, and costs, pursuant to the
Americans with Disabilities Act, 42 U.S.C. § 12181 et seg. (“ADA”).

1. Plaintiff, Douglas Longhini, is an individual residing in Miami, Florida, in the County of
Miami-Dade. His home address is 5205 SW 141% Avenue, Miami, FL 33175.

2. Defendant’s property, Exxon is located at 2290 W 84" Street, Hialeah, FL 33016 in the
County of Miami Dade.

3. Venue is properly located in the Southern District of Florida because venue lies in the
judicial district of the property situs. The Defendant’s property is located in, and
Defendant does business within this judicial district.

4, Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given original
jurisdiction over actions which arise from the Defendant’s violations of Title III of the

1
Case 1:21-cv-21702-BB Document1 Entered on FLSD Docket 05/04/2021 Page 2 of 9

Americans with Disabilities Act, 42 U.S.C. § 12181 et seg. See also 28 U.S.C. § 2201
and § 2202.

5. Plaintiff Douglas Longhini is a Florida resident, is sui juris, and qualifies as an individual
with disabilities as defined by the ADA. Douglas Longhini has cerebral palsy and
requires the use of a wheelchair to ambulate. Mr. Longhini has very limited use of his
hands and cannot operate any mechanisms which require tight grasping or twisting of the
wrist.

6. Plaintiff, Douglas Longhini, regularly visits the City of Hialeah to see his friends, to eat,
to shop, to participate in the cultural activities the city offers, and in conjunction with his
activities as an advocate for disabled rights. Mr. Longhini has been to the subject Exxon
gas station on several occasions, including on March 17, 2021, when he went to the
subject Exxon gas station and convenience store as a customer and to test the property for
ADA Compliance, together with an ADA expert. Mr. Longhini intends to return to the
subject properly in the near future as a customer and to confirm the subject property is
brought into compliance with the ADA.

7. The ADA violations set forth herein, have endangered Mr. Longhini’s safety, and will in
the future continue to endanger his safety, until the barriers are corrected.

8. Defendant owns, leases, (or leases to), or operates a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and
36.104. Defendant is responsible for complying with the obligations of the ADA.

9. The subject property is operated by a private entity whose operation affect commerce and
is a public accommodation as defined by the ADA and its implementing regulations.

See, 28 CFR § 36.104.
Case 1:21-cv-21702-BB Document1 Entered on FLSD Docket 05/04/2021 Page 3 of 9

10. Douglas Longhini has a realistic, credible, existing and continuing threat of
discrimination from the Defendants’ non-compliance with the ADA with respect to the
property as described. Plaintiff has reasonable grounds to believe that he will continue to
be subjected to discrimination in violation of the ADA by the Defendant. Douglas
Longhini desires to visit the subject property not only to avail himself that the property is
in compliance with the ADA so that he and others similarly situated will have full and
equal enjoyment of the property without fear of discrimination.

11. The Defendant has discriminated against the Plaintiff by denying him access to, and full
and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or
accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq., as
described in paragraph 12.

12. The Defendant has discriminated, and are continuing to discriminate against the Plaintiff
in violation of the ADA by failing to, inter-alia, have accessible features by January 26,
1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of
$500,000.00 or less). A preliminary inspection of the subject property has shown that
violations exists. These violations that Douglas Longhini has personally encountered or

observed include, but are not limited to:

Parking

a) The plaintiff had difficulty exiting the vehicle, as designated accessible parking
spaces are located on an excessive slope. Violation: There are accessible
parking spaces located on an excessive slope violating Section 4.6.3 of the
ADAAG and Section 502.4 of the 2010 ADA Standards, whose resolution is
readily achievable.

b) The plaintiff had difficulty exiting the vehicle, as designated accessible parking
space access aisles are located on an excessive slope. Violation: There are
accessible parking space access aisles located on an excessive slope violating
Case 1:21-cv-21702-BB Document1 Entered on FLSD Docket 05/04/2021 Page 4 of 9

Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA Standards,
whose resolution is readily achievable.

Entrance Access and Path of Travel

c) The plaintiff had difficulty entering tenant spaces without assistance, as the
entrance thresholds are too high. Violation: There are threshold rises in excess of
% inch at the tenant entrances, violating Section 4.13.8 of the ADAAG and
Section 404.2.5 of the 2010 ADA Standards, whose resolution is readily
achievable.

d) The plaintiff could not traverse through areas of the store, as the required 36”
path is not provided. Violation: A continuous path of travel connecting all
essential elements of the store is not provided, violating Sections 4.2.1, 4.3.2(2),
& 4.3.3 of the ADAAG and Sections 206.2.2 & 403.5.1 of the 2010 ADA
Standards, whose resolution is readily achievable.

e) The plaintiff had difficulty traversing the path of travel due to abrupt changes in
level. Violation: There are changes in levels of greater than % inch, violating
Sections 4.3.8 and 4.5.2 of the ADAAG and Section 303 of the 2010 ADA
Standards, whose resolution is readily achievable.

f) The plaintiff could not enter the store without assistance, as the required level
landing is not provided. Violation: A level landing that is 60 inches minimum
perpendicular to the doorway is not provided at accessible entrances violating
Section 4.13.6 and Figure 25(a) of the ADAAG and Section 404.2.4 of the 2010
ADA Standards, whose resolution is readily achievable.

g) The plaintiff had difficulty traversing the path of travel, as it is not continuous and
accessible. Violation: There are inaccessible routes from the public sidewalk and
transportation stop. These are violations of the requirements in Sections 4.3.2(1),
4.3.8, 4.5.1, and 4.5.2 of the ADAAG and Sections 206.2.1, 302.1, 303, and
402.2 of the 2010 ADA Standards, whose resolution is readily achievable.

h) The plaintiff had difficulty accessing the coin slot at the air/vac machine due to
insufficient room to maneuver. Violation: There are air/vac machine without clear
floor space to access them. These are violations of the requirements in Sections
4.2.4 and 4.27.2 of the ADAAG and Sections 205.1, 305.3, & 309.2 of the 2010
ADA Standards, whose resolution is readily achievable.

Access to Goods and Services

i) There is seating provided at the facility that does not comply with the standards
prescribed in Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010
ADA Standards, whose resolution is readily achievable.
Case 1:21-cv-21702-BB Document1 Entered on FLSD Docket 05/04/2021 Page 5 of 9

j) The plaintiff could not use the sales counters without assistance, as they are
mounted too high. Violation: There are sales counters at the facility in excess of
36” high, violating Section 7.2(1) of the ADAAG and Section 904.4 of the 2010
ADA Standards, whose resolution is readily achievable.

k) The plaintiff could not reach the coin slot at the air machine, as it is mounted too
high. Violation: There are self-service areas with elements that are outside of the
reach ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and
Section 308 of the 2010 ADA Standards, whose resolution is readily achievable.

Public Restrooms

l) The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes
are not wrapped. Violation: The lavatory pipes are not fully wrapped or
maintained violating Section 4.19.4 of the ADAAG and Section 606.5 of the 2010
ADA Standards, whose resolution is readily achievable.

m) The plaintiff could not use the toilet paper dispenser without assistance, as it is
not mounted at the required location. Violation: The toilet paper dispenser is not
mounted in accordance with Section 4.16.6 and Figure 29 of the ADAAG and

Section 604.7 of the 2010 ADA Standards, whose resolution is readily
achievable.

n) The plaintiff had difficulty using the toilet without assistance, as it is not mounted
at the required distance from the side wall. Violation: The water closet is mounted
at a non-compliant distance from the side wall, violating Section 4.16.2 and

Figure 28 of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose
resolution is readily achievable.

Maintenance

0) The accessible features of the facility are not maintained, creating barriers to access for
the Plaintiff, as set forth herein, in violation of 28 CFR 36.211.

13. All of the foregoing violations are also violations of the 1991 Americans with Disabilities
Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,
as promulgated by the U.S. Department of Justice.

14. The discriminatory violations described in paragraph 12 are not an exclusive list of the
Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of

public accommodation in order to photograph and measure all of the discriminatory acts

5
Case 1:21-cv-21702-BB Document1 Entered on FLSD Docket 05/04/2021 Page 6 of 9

violating the ADA and all of the barriers to access. The individual Plaintiff, and all other
individuals similarly situated, have been denied access to, and have been denied the
benefits of services, programs and activities of the Defendant’s buildings and its
facilities, and have otherwise been discriminated against and damaged by the Defendant
because of the Defendant’s ADA violations, as set forth above. The individual Plaintiff,
and all others similarly situated, will continue to suffer such discrimination, injury and
damage without the immediate relief provided by the ADA as requested herein. In order
to remedy this discriminatory situation, the Plaintiff requires an inspection of the
Defendant’s place of public accommodation in order to determine all of the areas of non-
compliance with the Americans with Disabilities Act.

15. | Defendant has discriminated against the individual by denying him access to full and
equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of their places of public accommodation or commercial facilities in
violation of 42 U.S.C. § 12181 et_seq. and 28 CFR 36.302 et_seq. Furthermore, the
Defendant continues to discriminate against the Plaintiff, and all those similarly situated
by failing to make reasonable modifications in policies, practices or procedures, when
such modifications are necessary to afford all offered goods, services, facilities,
privileges, advantages or accommodations to individuals with disabilities; and by failing
to take such efforts that may be necessary to ensure that no individual with a disability is
excluded, denied services, segregated or otherwise treated differently than other
individuals because of the absence of auxiliary aids and services.

16. Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendant, a remedy in

equity is warranted. Furthermore, the public interest would not be disserved by a
6
Case 1:21-cv-21702-BB Document1 Entered on FLSD Docket 05/04/2021 Page 7 of 9

permanent injunction.

17. Appendix A to Part 36 — Standards for Accessible Design (28 CFR Part 36, App. A), sets
out guidelines for accessibility for buildings and facilities. These guidelines are to be
applied during design, construction and alteration of such buildings and facilities to the
extent required by regulations issued by Federal Agencies, including the Department of
Justice, under the ADA.

18. Defendant is required to remove this existing architectural barriers to the physically
disabled when such removal is readily achievable for its place of public accommodation
that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there
has been an alteration to Defendant’s place of public accommodation since January 26,
1992, then the Defendant is required to ensure to the maximum extent feasible, that the
altered portions of the facility are readily accessible to and useable by individuals with
disabilities, including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the
Defendant’s facility is one which was designed and constructed for first occupancy
subsequent to January 26, 1992, as defined in 28 CFR 36.401, then the Defendant’s
facility must be readily accessible to and useable by individuals with disabilities as
defined by the ADA.

19. Notice to Defendant is not required as a result of the Defendant’s failure to cure the
violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer
employees and gross receipts of $500,000 or less). All other conditions precedent have
been met by Plaintiff or waived by the Defendant.

20. Plaintiff has retained the undersigned counsel and is entitled to recover attorneys’ fees,
costs, and litigation expenses from the Defendants pursuant to 42 U.S.C. § 12285.

21. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff
7
Case 1:21-cv-21702-BB Document1 Entered on FLSD Docket 05/04/2021 Page 8 of 9

Injunctive Relief, including an order to require the Defendants to alter the Exxon to make

those facilities readily accessible to useable by the Plaintiff and all other persons with

disabilities as defined by the ADA; or by closing the facilities until such time as the

Defendants cure its violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

a. The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit are in violation of Title Ill of the
Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

b. Injunctive relief against the Defendant including an order to make all readily
achievable alterations to the facilities; or to make such facilities readily accessible
to and usable by individuals with disabilities to the extent required by the ADA;
and to require the Defendant to make reasonable modifications in policies,
practices or procedures, when such modifications are necessary to afford all
offered goods, services, facilities, privileges, advantages or accommodations to
individuals with disabilities; and by failing to take such steps that may be
necessary to ensure that no individual with a disability is excluded, denied
services, segregated or otherwise treated differently than other individuals
because of the absence of auxiliary aids and services.

Cc. Require the Defendant to maintain its accessible features on an ongoing basis, as
required by law.

d. An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

§ 12205.
Case 1:21-cv-21702-BB Document1 Entered on FLSD Docket 05/04/2021 Page 9 of 9

e. Such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act.

Dated Aprit 2S , 2021 Respectfully Submitted,
my 4) VY Ml

John . Fuller, Esquire (FBN: 276847)
FULLER, FULLER & ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502

North Miami, FL 33181

Telephone: (305) 891-5199

Facsimile: (305) 893-9505

E-mail: jpfi@fullerfuller.com

Counsel for Plaintiff Douglas Longhini

 
